 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEON EUGENE MORRIS,                                 No. 2:12-CV-1774-TLN-DMC-P
12                         Plaintiff,
13           v.                                           FINDINGS AND RECOMMENDATIONS
14    MINI, et al.,
15                         Defendants.
16

17                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. All Defendants have been served. Pending before the court is Defendants’

19   motion to dismiss (ECF No. 37).

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                          1
 1                                   I. PLAINTIFF’S ALLEGATIONS

 2                  This action proceeds on plaintiff’s first amended complaint. Plaintiff names the

 3   following Defendants: (1) V. Mini; (2) Cannedy; and (3) L. Turner. Plaintiff alleges Defendants

 4   violated his First Amendment right against retaliation, his Eighth Amendment right to adequate

 5   mental health care and safety, and Fourteenth Amendment right to due process. Plaintiff’s

 6   allegations as to each Defendant are as follows:

 7                  Mini – Plaintiff alleges Defendant Mini intentionally and deliberately violated his

 8   Fourteenth Amendment right to due process by falsifying a document that stated the issue of

 9   Plaintiff refusing a cellmate out of fear for his life had been resolved. Plaintiff alleges, because of

10   the false document, Defendant Mini sent Plaintiff back to the yard with a cellmate. Plaintiff

11   alleges he did not receive the necessary requirements of either speaking to Defendant Mini or

12   going before the Institutional Classification Committee (“ICC”) before being sent back to the

13   yard. Plaintiff further alleges, after he refused to be sent back to the yard with a cellmate, he was

14   given multiple “stacked” Rules Violation Reports (“RVR”), which is allegedly illegal.

15                  Plaintiff alleges Defendant Mini violated his Eighth Amendment rights by acting

16   with deliberate indifference to Plaintiff’s safety. Plaintiff alleges Defendant Mini falsified

17   documents that resolved the issue of Plaintiff refusing a cellmate out of fear for his life. Plaintiff

18   does not allege facts establishing why living with a cellmate would cause him to fear for his life.

19                  Cannedy – Plaintiff alleges Defendant Cannedy violated his Eighth Amendment

20   rights by acting with deliberate indifference to Plaintiff’s mental health and safety. Plaintiff
21   claims he is mentally ill and a schizophrenic. Plaintiff’s schizophrenia causes him to hear loud,

22   demanding, and violent voices that often tell him to kill himself or others. Plaintiff also alleges

23   he is severely depressed which causes him to suffer from additional suicidal ideations. Plaintiff

24   contends his clinician taught him to use the radio and television as coping devices and as a

25   distraction if he has suicidal thoughts. Plaintiff states after telling Defendant Cannedy of the high

26   probability he would commit suicide without his coping devices, Defendant Cannedy “laughed in
27   Plaintiff’s face” and confiscated Plaintiff’s radio and television for ninety days.

28                  Turner – Plaintiff alleges Defendant Turner violated Plaintiff’s Eighth Amendment
                                                         2
 1   rights by acting with deliberate indifference to Plaintiff’s mental health. Plaintiff alleges he filed

 2   a 6021 report after Defendant Cannedy took away his radio and television and was later

 3   interviewed by Defendant Turner regarding the urgency of Plaintiff reclaiming his coping

 4   devices. Plaintiff states he explained to Defendant Turner the “risk and dangerous probability of

 5   Plaintiff committing suicide” without the coping devices. Plaintiff alleges Defendant Turner still

 6   refused to return the radio and television. Shortly thereafter, Plaintiff attempted suicide by

 7   hanging. Plaintiff claims he “was found lying on the floor unconscious with a broken noose

 8   around his neck.” Plaintiff states he spent the next eighteen days on suicide watch after he was

 9   revived.

10                  Plaintiff further alleges Defendant Turner violated his Eighth Amendment rights

11   by acting with deliberate indifference to his safety. Plaintiff claims while being released from the

12   Enhanced Out Patient (“EOP”) yard, correctional officer Whitted stated, “Morris you’re a piece

13   of shit . . . you know I want to put my foot in your ass . . . [and] Morris you mess with kids.”

14   Plaintiff alleges “[t]hey both know that people who mess with kids get seriously injured or

15   straight out killed.” Plaintiff asserts the other prisoners on the yard could hear the conversation

16   and Defendant Turner stood by “with a smirk on her face listening to everything.” Plaintiff

17   alleges correctional officer Whitted deliberately and intentionally made the comment within

18   earshot of other inmates to have Plaintiff seriously injured or killed and that Defendant Tuner

19   “stood right there” and did not say anything or take any action, “[w]hich means it was alright with

20   her.”
21                  Plaintiff also alleges Defendant Turner violated his First Amendment rights by

22   retaliating against him. Plaintiff claims throughout 2009 he wrote to the warden at CSP-

23   Sacramento to inform him Defendant Turner was mistreating and bullying Plaintiff with the

24   knowledge that Plaintiff was mentally ill and in the EOP program. Plaintiff alleges Defendant

25   Turner then began to retaliate against him for telling the warden that his staff is mistreating and

26   bullying mentally ill prisoners. Plaintiff alleges Defendant Turner knew of the grievances
27
     1
             A “602” is a grievance form that inmates can file against prison staff decisions or staff
28   actions.
                                                      3
 1   Plaintiff had been filing because the Sergeant assigned to resolve his complaints told him to stop

 2   “writing the warden about Sgt. Turner and c/o Whitted and filing 602’s against them. They don’t

 3   like that and will get you and you don’t want them after you.”

 4

 5                            II. STANDARD FOR MOTION TO DISMISS

 6                  In considering a motion to dismiss, the court must accept all allegations of material

 7   fact in the complaint as true. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). The court must

 8   also construe the alleged facts in the light most favorable to the plaintiff. See Scheuer v. Rhodes,

 9   416 U.S. 232, 236 (1974); see also Hosp. Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740

10   (1976); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam). All ambiguities or

11   doubts must also be resolved in the plaintiff's favor. See Jenkins v. McKeithen, 395 U.S. 411,

12   421 (1969). However, legally conclusory statements, not supported by actual factual allegations,

13   need not be accepted. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009). In addition, pro se

14   pleadings are held to a less stringent standard than those drafted by lawyers. See Haines v.

15   Kerner, 404 U.S. 519, 520 (1972).

16                  Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement

17   of the claim showing that the pleader is entitled to relief” in order to “give the defendant fair

18   notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp v. Twombly,

19   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, in order

20   to survive dismissal for failure to state a claim under Rule 12(b)(6), a complaint must contain
21   more than “a formulaic recitation of the elements of a cause of action;” it must contain factual

22   allegations sufficient “to raise a right to relief above the speculative level.” Id. at 555-56. The

23   complaint must contain “enough facts to state a claim to relief that is plausible on its face.” Id. at

24   570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

25   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

26   Iqbal, 129 S. Ct. at 1949. “The plausibility standard is not akin to a ‘probability requirement,’ but
27   it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting

28   Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a
                                                        4
 1   defendant’s liability, it ‘stops short of the line between possibility and plausibility for entitlement

 2   to relief.” Id. (quoting Twombly, 550 U.S. at 557).

 3                  In deciding a Rule 12(b)(6) motion, the court generally may not consider materials

 4   outside the complaint and pleadings. See Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998);

 5   Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994). The court may, however, consider: (1)

 6   documents whose contents are alleged in or attached to the complaint and whose authenticity no

 7   party questions, see Branch, 14 F.3d at 454; (2) documents whose authenticity is not in question,

 8   and upon which the complaint necessarily relies, but which are not attached to the complaint, see

 9   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001); and (3) documents and materials

10   of which the court may take judicial notice, see Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir.

11   1994).

12                  Finally, leave to amend must be granted “[u]nless it is absolutely clear that no

13   amendment can cure the defects.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per

14   curiam); see also Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir. 2000) (en banc).

15

16                                            III. DISCUSSION

17                  Defendants argue the amended complaint should be dismissed for three reasons:

18   (1) Plaintiff’s amended complaint is barred by the doctrine of claim preclusion; (2) Plaintiff’s

19   amended complaint fails to state a claim for relief; and (3) Plaintiff’s amended complaint is

20   duplicative and frivolous.
21            A.    Claim Preclusion

22                  Claim preclusion forecloses “successive litigation of the very same claim,

23   whether or not relitigation of the claim raises the same issues as the earlier suit.” Id. Stated

24   another way, “[c]laim preclusion . . . bars any subsequent suit on claims that were raised or

25   could have been raised in a prior action.” Cell Therapeutics, Inc. v. Lash Group, Inc., 586 F.3d

26   1204, 1212 (9th Cir. 2009). “Newly articulated claims based on the same nucleus of facts are
27   also subject to a res judicata finding if the claims could have been brought in the earlier action.”

28   Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). Thus, claim preclusion prevents a
                                                         5
 1   plaintiff from later presenting any legal theories arising from the “same transactional nucleus of

 2   facts.” Hells Canyon Preservation Council v. U.S. Forest Service, 403 F.3d 683, 686 n.2 (9th

 3   Cir. 2005). The party seeking to apply claim preclusion bears the burden of establishing the

 4   following: (1) an identity of claims; (2) the existence of a final judgment on the merits; and

 5   (3) identity or privity of the parties. See Cell Therapeutics, 586 F.3d at 1212; see also

 6   Headwaters, Inc. v. U.S. Forest Service, 399 F.3d 1047, 1052 (9th Cir. 2005).

 7                  Determining whether there is an identity of claims involves consideration of four

 8   factors: (1) whether the two suits arise out of the same transactional nucleus of facts; (2)

 9   whether rights or interests established in the prior judgment would be destroyed or impaired by

10   prosecution of the second action; (3) whether the two suits involve infringement of the same

11   right; and (4) whether substantially the same evidence is presented in the two actions. See

12   ProShipLine, Inc. v. Aspen Infrastructure Ltd., 609 F.3d 960, 968 (9th Cir. 2010). “Whether

13   two suits arise out of the same transactional nucleus depends upon whether they are related to

14   the same set of facts and whether they could conveniently be tried together.” Id. (quoting

15   Western. Sys., Inc. v. Ulloa, 958 F.2d 864, 871 (9th Cir. 1992)) (internal quotation marks

16   omitted).

17                  As to privity of the parties, privity is “a legal conclusion designating a person so

18   identified in interest with a party to former litigation that he represents precisely the same right

19   in respect to the subject matter involved.” Kourtis v. Cameron, 419 F.3d 989, 996 (9th Cir.

20   2005), abrogated by Taylor v. Sturgell, 553 U.S. 880, 128 S. Ct. 2161, 171 L. Ed. 2d 155
21   (2008) (quoting United States v. Schimmels, 127 F.3d 875, 881 (9th Cir.1997)). Privity

22   between parties exists “when there is sufficient commonality of interest.” Robinson v. Brown,

23   No. 2:12-CV-1776 MCE DAD, 2014 WL 1779460, at *7 (E.D. Cal. May 5, 2014). “Where the

24   issues in separate suits are the same, the fact that the parties are not precisely identical is not

25   necessarily fatal.” Sunshine Anthracite Coal Co. v. Adkins, 310 U.S. 381, 402 (1940). In Scott

26   v. Kuhlmann, different defendants were named in the two actions, but all were “employees of
27   the FCC who participated in the inquiry” at issue in the suit. 746 F.2d 1377, 1378 (9th Cir.

28   1984). In Scott, the Ninth Circuit held that even if two actions do not have the exact same
                                                        6
 1   defendants, privity still exists “between officers of the same government.” Id. See also

 2   Anderson v. Mendoza, No. 2:17-CV-1244-KJM-DB-P, 2018 WL 6528429, at *5 (E.D. Cal.

 3   Dec. 12, 2018) (“The respondent in plaintiff's former habeas action is in privity with the

 4   defendants in this action because they are officers of the same state government and agency”);

 5   Konarski v. City of Tucson, 289 F. App'x 242, 244 (9th Cir. 2008) (“There is privity in these

 6   cases because each current defendant is a government or government employee who is so

 7   identified in interest with a party to former litigation that he represents precisely the same right

 8   in respect to the subject matter involved.”) (internal quotation marks omitted).

 9                  To determine the existence of a final judgment on the merits, “Federal Rule of

10   Civil Procedure 41(b) states that “[u]nless the court in its order for dismissal otherwise

11   specifies, a dismissal . . . other than a dismissal for lack of jurisdiction, for improper venue, or

12   for failure to join a party under Rule 19, operates as an adjudication upon the merits.” Stewart

13   v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002) (interpreting a district court’s judgment that

14   only stated the action was dismissed and did not specify with or without prejudice is an

15   adjudication on the merits under Rule 41(b), unless one of the exceptions applies). A case

16   dismissed “with prejudice is an acceptable form of shorthand for an adjudication upon the

17   merits.” Semtek Int'l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 505 (2001) (internal

18   quotation marks omitted). Additionally, “a summary judgment dismissal [] is considered a

19   decision on the merits for res judicata purposes.” Mpoyo v. Litton Electro-Optical Sys., 430

20   F.3d 985, 988 (9th Cir. 2005).
21                  Based on the analysis below, this Court recommends Plaintiff’s first amended

22   complaint be dismissed because it is barred by the doctrine of claim preclusion. To begin, the

23   Court notes and takes judicial notice of Plaintiff’s previous lawsuits related to the alleged First

24   Amendment, Eighth Amendment, and Fourteenth Amendment violations raised in the current

25   action. In August 2010, Plaintiff filed his first lawsuit against Defendants alleging the same

26   Eighth Amendment and First Amendment violations. See Morris v. Virga, et al., 2:10-CV-
27   02069-TLN-DAD. In May 2012, Plaintiff filed his second lawsuit alleging the same First

28   Amendment violations. See Morris v. Nangalama, et al., 2:12-CV-01202-MCE-KJN. In July
                                                        7
 1   2012, Plaintiff filed his third lawsuit alleging the same First Amendment and Eighth

 2   Amendment violations. See Morris v. Turner, et al., 2:12-CV-01950-WBS-AC. These prior

 3   lawsuits form the basis for the res judicata Defense raised by the Defendants and discussed

 4   below.

 5                  1. Claims Against Turner

 6                          a. First Amendment – Retaliation

 7                  First, Plaintiff raises the same claim of retaliation by Defendant Turner for writing

 8   to the warden about being mistreated as Plaintiff raised in his first lawsuit filed in 2010 and his

 9   third lawsuit filed in 2012. The retaliation claim in all three lawsuits is based on the same

10   evidence, including the same conversation with the Sergeant assigned to resolve Plaintiff’s

11   complaints. Because the suits involve the infringement of the same right on the same incident,

12   Plaintiff’s First Amendment retaliation claim against Defendant Turner is barred by claim

13   preclusion.

14                  Second, Plaintiff sued Defendant Turner on the same retaliation claim in all three

15   prior lawsuits. Although the addition or subtraction of new parties appears to disrupt the “same

16   parties in both actions” requirement, “[t]he doctrine of privity extends the conclusive effect of a

17   judgment to nonparties who are in privity with parties to an earlier action.” United States v.

18   ITT Rayonier, Inc., 627 F.2d 996, 1003 (9th Cir. 1980). Accordingly, “privity exists between

19   officers of the same government.” See Scott, 746 F.2d at 1378. Because Plaintiff has named

20   only officers of CSP-Sacramento as Defendants, all Defendants are in privity with each other and
21   therefore the “same parties” requirement is satisfied.

22                  Third, although Defendant Turner was sued on the same retaliation claim in all

23   three prior lawsuits, only the first and third lawsuit reached a final judgment on the merits. In the

24   first lawsuit, there was a final judgment on the merits because Defendant’s motion for summary

25   judgment was granted with respect to Plaintiff’s claims 1-5, see Mpoyo, 430 F.3d at 988; where

26   Plaintiff’s retaliation claim against Defendant Turner was claim 2. Morris v. Virga, et al., 2:10-
27   CV-02069-TLN-DAD. In the third lawsuit, there was a final judgment on the merits because

28   Plaintiff’s complaint was dismissed and closed as duplicative. See Stewart, 297 F.3d at 956.
                                                        8
 1   Therefore, because all three elements are met, Plaintiff’s First Amendment claim of retaliation

 2   against Defendant Turner is barred by the doctrine of claim preclusion and this Court

 3   recommends it be dismissed.

 4                          b. Eighth Amendment

 5                  Beginning with Plaintiff’s first Eighth Amendment claim, Plaintiff raises the same

 6   claim against Defendant Turner for acting with deliberate indifference to Plaintiff’s suicide

 7   warning as was raised in Plaintiff’s third lawsuit. The Eighth Amendment claim in the two

 8   lawsuits are based on the same evidence, including the identical interview Turner conducted with

 9   the Plaintiff regarding the urgency of returning Plaintiff’s coping devices. Because the suits

10   involve the infringement of the same right on the same incident, Plaintiff’s Eighth Amendment

11   claim against Defendant Turner for acting with deliberate indifference to Plaintiff’s mental health

12   is barred by claim preclusion.

13                  Second, Plaintiff sued Defendant Turner on the same Eighth Amendment claim in

14   the third prior lawsuit. Although some Defendants are different, Plaintiff sued only employees of

15   CSP-Sacramento, which is a sufficient privity relationship to satisfy the “same parties”

16   requirement for claim preclusion. See Scott, 746 F.2d at 1378.

17                  Third, Plaintiff’s third prior lawsuit reached a final judgment on the merits as

18   Plaintiff’s complaint was dismissed and closed as duplicative. See Stewart, 297 F.3d at 956.

19   Therefore, because all three elements are met, Plaintiff’s Eighth Amendment claim of deliberate

20   indifference by Defendant Turner is barred by the doctrine of claim preclusion and this Court
21   recommends it be dismissed.

22                  Turning to Plaintiff’s second Eighth Amendment claim, Plaintiff raises another

23   claim against Defendant Turner for acting with deliberate indifference to Plaintiff’s safety.

24   However, this is the same claim raised in Plaintiff’s first lawsuit. The Eighth Amendment

25   violation arises from the same evidence as previously plead; Defendant Turner heard Correctional

26   Officer Whitted state in front of other inmates to Plaintiff, “you mess with kids,” but she did not
27   say anything or take any action, despite knowing child abuse allegations can lead to serious injury

28   or death by other inmates. Because the two suits involve the infringement of the same right under
                                                       9
 1   the same incident, Plaintiff’s Eighth Amendment claim against Defendant Turner is barred by

 2   claim preclusion. As established above, Defendant Turner was a Defendant in the first lawsuit

 3   and thus the “same parties” element is satisfied. Lastly, there was a final judgment on the merits

 4   in the first lawsuit because Defendant’s motion for summary judgment was granted with respect

 5   to Plaintiff’s claims 1-5, see Mpoyo, 430 F.3d at 988; where Plaintiff’s same claim against

 6   Defendant Turner was claim 1. Morris v. Virga, et al., 2:10-CV-02069-TLN-DAD. Thus, this

 7   Court recommends both of Plaintiff’s Eighth Amendment claims against Defendant Turner be

 8   dismissed as claim precluded.

 9                   2. Claims Against Mini

10                          a. Fourteenth Amendment – Due Process

11                   First, Plaintiff’s current suit is based on the same incident of “stacked” RVRs

12   which led to the confiscation of Plaintiff’s coping devices that Plaintiff plead in his third prior

13   lawsuit. See Morris v. Turner, et al., 2:12-CV-01950-WBS-AC. Here, Defendant Mini is

14   named as one of the officials who contributed to the stacked RVRs. Plaintiff alleges Defendant

15   Mini falsified a document that sent Plaintiff back to the yard with a cellmate, to which Plaintiff

16   refused, and was issued an RVR. Although Plaintiff’s claim asserting new facts against an

17   additional Defendant may appear to disrupt the “same claim” element, “[t]wo claims may be

18   identical for claim preclusion purposes even where the second case contains additional facts or

19   legal theories not asserted in the first.” Sprinkle v. SB&C Ltd., 472 F. Supp. 2d 1235, 1241

20   (W.D. Wash. 2006). This is because claim preclusion prevents a plaintiff from later presenting
21   any legal theories arising from the “same transactional nucleus of facts.” See Hells Canyon

22   Preservation Council, 403 F.3d at 686 n.2. Here, the “same transactional nucleus of facts” is

23   the stacking of RVRs that lead to the confiscation of Plaintiff’s coping devices; therefore, the

24   additional fact that Defendant Mini added to the RVRs by falsifying a document that Plaintiff

25   reacted to is a claim that Plaintiff effectively waived by failing to bring it in the prior lawsuit.

26                   Second, as established above, Defendant Mini is a Captain at CSP-Sacramento
27   and thus in privity with the Defendants named in Plaintiff’s third prior lawsuit. See Scott, 746

28   F.2d at 1378.
                                                        10
 1                  Third, Plaintiff’s third prior lawsuit reached a final judgment on the merits as

 2   Plaintiff’s complaint was dismissed and closed as duplicative. See Stewart, 297 F.3d at 956.

 3   Therefore, because all three elements are met, Plaintiff’s Fourteenth Amendment claim against

 4   Defendant Mini is barred by the doctrine of claim preclusion and this Court recommends it be

 5   dismissed.

 6                          b. Eighth Amendment

 7                  First, Plaintiff’s Eighth Amendment claim is based on allegations that Defendant

 8   Mini falsified a document that stated the issue of Plaintiff refusing a cellmate out fear for his life

 9   had been resolved. However, this is a new legal theory arising from the “same transactional

10   nucleus of facts” involving the stacked RVRs against Plaintiff that he plead in his third prior

11   lawsuit. See Morris v. Turner, et al., 2:12-cv-01950-WBS-AC. Plaintiff now alleges additional

12   facts that Defendant Mini forging a document regarding Plaintiff’s perception of his personal

13   safety with a cellmate reveals an alleged deliberate indifference for Plaintiff’s safety. However,

14   this is a claim that Plaintiff could have brought in the third lawsuit, but failed to do so, because

15   it stems from the RVR incident. Plaintiff has thus waived his ability to bring any claim on this

16   same incident in the future. See Hells Canyon Preservation Council, 403 F.3d at 686 n.2.

17                  Second, as established above, Defendant Mini is a Captain at CSP-Sacramento

18   and therefore in privity with the Defendants named in Plaintiff’s third prior lawsuit. See Scott,

19   746 F.2d at 1378.

20                  Third, Plaintiff’s third prior lawsuit reached a final judgment on the merits as
21   Plaintiff’s complaint was dismissed and closed as duplicative. See Stewart, 297 F.3d at 956.

22   Therefore, because all three elements are met, Plaintiff’s Eighth Amendment claim of deliberate

23   indifference by Defendant Mini is barred by the doctrine of claim preclusion and this Court

24   recommends it be dismissed.

25                  3. Claims Against Cannedy

26                          a. Eighth Amendment
27                  First, Plaintiff’s Eighth Amendment claim in the current suit is based on

28   allegations that Defendant Cannedy acted with deliberate indifference to Plaintiff’s suicide
                                                        11
 1   warning by proceeding with confiscating Plaintiff’s coping devices, which were raised in

 2   Plaintiff’s third lawsuit. The Eighth Amendment claim in the two lawsuits are based on the same

 3   evidence, but with here with new allegations that Defendant Cannedy is the one who physically

 4   confiscated the television and radio. Because both lawsuits involve the infringement of the same

 5   right under the “same transactional nucleus of facts,” and Plaintiff did not bring this claim in his

 6   first lawsuit, Plaintiff has effectively waived his ability to bring any claim on this same incident

 7   in the future. See Hells Canyon Preservation Council, 403 F.3d at 686 n.2. Plaintiff’s Eighth

 8   Amendment claim against Defendant Cannedy for deliberate indifference is barred by claim

 9   preclusion.

10                  Second, as established above, Defendant Cannedy is a Lieutenant at CSP-

11   Sacramento and therefore in privity with the Defendants named in Plaintiff’s third prior lawsuit.

12   See Scott, 746 F.2d at 1378.

13                  Third, Plaintiff’s third prior lawsuit reached a final judgment on the merits as

14   Plaintiff’s complaint was dismissed and closed as duplicative. See Stewart, 297 F.3d at 956.

15   Therefore, because all three elements are met, Plaintiff’s Eighth Amendment claim of deliberate

16   indifference by Defendant Cannedy is barred by the doctrine of claim preclusion and this Court

17   recommends it be dismissed.

18          B.      Cognizability of Claims Raised in Current Action

19                  1. Eighth Amendment

20                          a. Mental Health
21                  The treatment a prisoner receives in prison and the conditions under which the

22   prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits cruel

23   and unusual punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan,

24   511 U.S. 825, 832 (1994). The Eighth Amendment “. . . embodies broad and idealistic concepts

25   of dignity, civilized standards, humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102

26   (1976). Conditions of confinement may, however, be harsh and restrictive. See Rhodes v.
27   Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials must provide prisoners with

28   “food, clothing, shelter, sanitation, medical care, and personal safety.” Toussaint v. McCarthy,
                                                       12
 1   801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates the Eighth Amendment only when

 2   two requirements are met: (1) objectively, the official’s act or omission must be so serious such

 3   that it results in the denial of the minimal civilized measure of life’s necessities; and (2)

 4   subjectively, the prison official must have acted unnecessarily and wantonly for the purpose of

 5   inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the Eighth Amendment, a prison

 6   official must have a “sufficiently culpable mind.” See id.

 7                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

 8   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 105;

 9   see also Farmer, 511 U.S. at 837. This applies to physical as well as dental and mental health

10   needs. See Hoptowit v. Ray, 682 F.2d 1237, 1253 (9th Cir. 1982). An injury or illness is

11   sufficiently serious if the failure to treat a prisoner’s condition could result in further significant

12   injury or the “. . . unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d

13   1050, 1059 (9th Cir. 1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994).

14   Factors indicating seriousness are: (1) whether a reasonable doctor would think that the condition

15   is worthy of comment; (2) whether the condition significantly impacts the prisoner’s daily

16   activities; and (3) whether the condition is chronic and accompanied by substantial pain. See

17   Lopez v. Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

18                   The requirement of deliberate indifference is less stringent in medical needs cases

19   than in other Eighth Amendment contexts because the responsibility to provide inmates with

20   medical care does not generally conflict with competing penological concerns. See McGuckin,
21   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

22   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

23   1989). The complete denial of medical attention may constitute deliberate indifference. See

24   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

25   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

26   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate
27   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.

28                   Negligence in diagnosing or treating a medical condition does not, however, give
                                                         13
 1   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

 2   difference of opinion between the prisoner and medical providers concerning the appropriate

 3   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

 4   90 F.3d 330, 332 (9th Cir. 1996).

 5                  Here, if Plaintiff’s Eighth Amendment claims against Defendant Cannedy and

 6   Defendant Turner were not claim precluded, then they would be cognizable because Plaintiff

 7   alleges sufficient facts to support a § 1983 claim for deliberate indifference to Plaintiff’s mental

 8   health. Plaintiff alleges both Defendant Cannedy and Defendant Turner were made aware that if

 9   Plaintiff’s coping devices were confiscated, he would commit suicide. Defendant Cannedy

10   confiscated the coping devices for ninety days and Defendant Turner laughed in Plaintiff’s face

11   when he met with her to discuss the urgency of having his coping devices returned before he

12   attempted to take his own life. Consequently, Defendant Turner and Defendant Cannedy did not

13   return Plaintiff’s coping devices and Plaintiff attempted suicide by hanging.

14                  Plaintiff’s Eighth Amendment claims against Defendant Cannedy and Defendant

15   Turner, if not claim precluded, would also be cognizable because both Defendants acted with

16   deliberate indifference to Plaintiff’s mental health which resulted in significant injury and the

17   unnecessary and wanton infliction of pain. See McGuckin, 974 F.2d at 1059. Plaintiff’s coping

18   devices were confiscated because of allegedly illegally stacked RVRs and Defendant Cannedy

19   and Defendant Turner allegedly contributed to stacking those RVRs. Despite the knowledge

20   there was a “high probability” Plaintiff would attempt suicide without his coping devices,
21   Defendant Cannedy and Defendant Turner refused to return them, thus subjectively acting

22   unnecessarily and wantonly for the purpose of inflicting harm. See Farmer, 511 U.S. at 834.

23                          b. Safety

24                  Prison officials have a duty to take reasonable steps to protect inmates from

25   physical abuse. See Hoptowit v. Ray, 682 F.2d 1237, 1250-51 (9th Cir. 1982); Farmer, 511 U.S.

26   at 833. Liability exists only when two requirements are met: (1) objectively, the prisoner was
27   incarcerated under conditions presenting a substantial risk of serious harm; and (2) subjectively,

28   prison officials knew of and disregarded the risk. See Farmer, 511 U.S. at 837. The very
                                                       14
 1   obviousness of the risk may suffice to establish the knowledge element. See Wallis v. Baldwin,

 2   70 F.3d 1074, 1077 (9th Cir. 1995). Prison officials are not liable, however, if evidence is

 3   presented that they lacked knowledge of a safety risk. See Farmer, 511 U.S. at 844. The

 4   knowledge element does not require that the plaintiff prove that prison officials know for a

 5   certainty that the inmate’s safety is in danger, but it requires proof of more than a mere suspicion

 6   of danger. See Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). Finally, the plaintiff must

 7   show that prison officials disregarded a risk. Thus, where prison officials actually knew of a

 8   substantial risk, they are not liable if they took reasonable steps to respond to the risk, even if

 9   harm ultimately was not averted. See Farmer, 511 U.S. at 844.

10                  Here, if Plaintiff’s Eighth Amendment safety claim against Defendant Turner was

11   not claim precluded, it would be cognizable because Plaintiff states a cognizable claim under

12   § 1983. Plaintiff alleges Defendant Turner acted with deliberate indifference to his safety by not

13   taking action when correctional officer Whitted loudly asserted in front of other inmates that

14   Plaintiff “messes with kids.” Plaintiff alleges “they both know” that inmates exposed for child

15   abuse are seriously injured or killed by other inmates. Accordingly, the obviousness of the risk is

16   enough to establish the element of Defendant Turner’s knowledge. See Wallis, 70 F.3d at 1077.

17   Defendant Turner knew of the risk correctional officer Whitted subjected Plaintiff to with his

18   statement and only “smirked” at the comment, thereby disregarding Plaintiff’s safety and taking

19   no reasonable steps to respond to the risk.

20                  Turning now to Plaintiff’s Eighth Amendment claim against Defendant Mini for
21   acting with deliberate indifference to Plaintiff’s safety, even if this assertion was not claim

22   precluded, it should still be dismissed for failure to state a cognizable claim. Plaintiff alleges

23   Defendant Mini essentially ignored the fact Plaintiff feared for his life if provided a cellmate

24   when Defendant Mini allegedly lied to resolve the issue and sent Plaintiff back to the yard with a

25   cellmate. However, Plaintiff fails to allege sufficient facts to support an Eighth Amendment

26   claim for deliberate indifference to his safety because Plaintiff does not establish any reason why
27   he harbors this fear or what specific safety risk having a cellmate would impose. Further,

28   Plaintiff claims in his own complaint that he had been sent to “the hole,” or solitary confinement,
                                                        15
 1   for refusing to take a cellmate. ECF No. 34, at 3. This punishment for Plaintiff refusing a

 2   cellmate demonstrates officials at the prison had not determined any safety concerns existed that

 3   warranted Plaintiff to be single-celled. Accordingly, this Court recommends Plaintiff’s Eighth

 4   Amendment claim against Defendant Mini be dismissed as precluded and for failure to state a

 5   claim under § 1983.

 6                   2. Fourteenth Amendment – Due Process

 7                   The Due Process Clause protects prisoners from being deprived of life, liberty, or

 8   property without due process of law. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). In order to

 9   state a claim of deprivation of due process, a plaintiff must allege the existence of a liberty or

10   property interest for which the protection is sought. See Ingraham v. Wright, 430 U.S. 651, 672

11   (1977); Bd. of Regents v. Roth, 408 U.S. 564, 569 (1972). Due process protects against the

12   deprivation of property where there is a legitimate claim of entitlement to the property. See Bd.

13   of Regents, 408 U.S. at 577. Protected property interests are created, and their dimensions are

14   defined, by existing rules that stem from an independent source – such as state law – and which

15   secure certain benefits and support claims of entitlement to those benefits. See id.

16                   Liberty interests can arise both from the Constitution and from state law. See

17   Hewitt v. Helms, 459 U.S. 460, 466 (1983); Meachum v. Fano, 427 U.S. 215, 224-27 (1976);

18   Smith v. Sumner, 994 F.2d 1401, 1405 (9th Cir. 1993). In determining whether the Constitution

19   itself protects a liberty interest, the court should consider whether the practice in question “. . . is

20   within the normal limits or range of custody which the conviction has authorized the State to
21   impose.” Wolff, 418 U.S. at 557-58; Smith, 994 F.2d at 1405. Applying this standard, the

22   Supreme Court has concluded that the Constitution itself provides no liberty interest in good-time

23   credits, see Wolff, 418 U.S. at 557; in remaining in the general population, see Sandin v. Conner,

24   515 U.S. 472, 485-86 (1995); in not losing privileges, see Baxter v. Palmigiano, 425 U.S. 308,

25   323 (1976); in staying at a particular institution, see Meachum, 427 U.S. at 225-27; or in

26   remaining in a prison in a particular state, see Olim v. Wakinekona, 461 U.S. 238, 245-47 (1983).
27                   In determining whether state law confers a liberty interest, the Supreme Court has

28   adopted an approach in which the existence of a liberty interest is determined by focusing on the
                                                         16
 1   nature of the deprivation. See Sandin v. Connor, 515 U.S. 472, 481-84 (1995). In doing so, the

 2   Court has held that state law creates a liberty interest deserving of protection only where the

 3   deprivation in question: (1) restrains the inmate’s freedom in a manner not expected from the

 4   sentence; and (2) “imposes atypical and significant hardship on the inmate in relation to the

 5   ordinary incidents of prison life.” Id. at 483-84. Prisoners in California have a liberty interest in

 6   the procedures used in prison disciplinary hearings where a successful claim would not

 7   necessarily shorten the prisoner’s sentence. See Ramirez v. Galaza, 334 F.3d 850, 853, 859 (9th

 8   Cir. 2003) (concluding that a due process challenge to a prison disciplinary hearing which did not

 9   result in the loss of good-time credits was cognizable under § 1983); see also Wilkinson v.

10   Dotson, 544 U.S. 74, 82 (2005) (concluding that claims which did not seek earlier or immediate

11   release from prison were cognizable under § 1983).

12                  Where a prisoner alleges the deprivation of a liberty or property interest caused by

13   the random and unauthorized action of a prison official, there is no claim cognizable under 42

14   U.S.C. § 1983 if the state provides an adequate post-deprivation remedy. See Zinermon v. Burch,

15   494 U.S. 113, 129-32 (1990); Hudson v. Palmer, 468 U.S. 517, 533 (1984). A state’s post-

16   deprivation remedy may be adequate even though it does not provide relief identical to that

17   available under § 1983. See Hudson, 468 U.S. at 531 n.11. A due process claim is not barred,

18   however, where the deprivation is foreseeable and the state can therefore be reasonably expected

19   to make pre-deprivation process available. See Zinermon, 494 U.S. at 136-39. An available

20   state common law tort claim procedure to recover the value of property is an adequate remedy.
21   See id. at 128-29.

22                  Finally, with respect to prison disciplinary proceedings, due process requires

23   prison officials to provide the inmate with: (1) a written statement at least 24 hours before the

24   disciplinary hearing that includes the charges, a description of the evidence against the inmate,

25   and an explanation for the disciplinary action taken; (2) an opportunity to present documentary

26   evidence and call witnesses, unless calling witnesses would interfere with institutional security;
27   and (3) legal assistance where the charges are complex or the inmate is illiterate. See Wolff, 418

28   U.S. at 563-70. Due process is satisfied where these minimum requirements have been met, see
                                                        17
 1   Walker v. Sumner, 14 F.3d 1415, 1420 (9th Cir. 1994), and where there is “some evidence” in the

 2   record as a whole which supports the decision of the hearing officer, see Superintendent v. Hill,

 3   472 U.S. 445, 455 (1985). The “some evidence” standard is not particularly stringent and is

 4   satisfied where “there is any evidence in the record that could support the conclusion reached.”

 5   Id. at 455-56. However, a due process claim challenging the loss of good-time credits as a result

 6   of an adverse prison disciplinary finding is not cognizable under § 1983 and must be raised by

 7   way of habeas corpus. See Blueford v. Prunty, 108 F.3d 251, 255 (9th Cir. 1997).

 8                  Here, even if Plaintiff’s Fourteenth Amendment claim was not claim precluded,

 9   this Court still recommends dismissal of Plaintiff’s claim against Defendant Mini for allegedly

10   fabricating a document stating the issue regarding Plaintiff’s fear of living with a cellmate was

11   resolved. Plaintiff has failed to allege sufficient facts to support a due process claim because

12   Plaintiff has not established the type of document Defendant Mini allegedly fabricated, nor what

13   liberty interest Plaintiff was deprived of as a result of the false document. Because Plaintiff has

14   not demonstrated how the allegedly falsified document violated his due process rights, this Court

15   recommends Plaintiff’s Fourteenth Amendment claim be dismissed as precluded and for failure to

16   state a cognizable claim under § 1983.

17          C.      Duplicative and Frivolous

18                  In assessing duplicative lawsuits, “we examine whether the causes of action and

19   relief sought, as well as the parties or privies to the action, are the same.” Adams v. California

20   Dep't of Health Servs., 487 F.3d 684, 689 (9th Cir. 2007). “Under the first part of the duplicative
21   action test, [t]o ascertain whether successive causes of action are the same, [a court should] use

22   the transaction test, developed in the context of claim preclusion. In re Consol. Salmon Cases,

23   688 F. Supp. 2d 1001, 1007 (E.D. Cal. 2010) (internal quotation marks omitted). “[A] suit is

24   duplicative if the claims, parties, and available relief do not significantly differ between the two

25   actions.” Adams, 487 F.3d at 689 (internal quotation marks omitted).

26                  A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
27   See Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28

28   (9th Cir. 1984). When applied to a complaint, the term “frivolous” embraces both the inarguable
                                                        18
 1   legal conclusion and the fanciful factual allegation. See Neitzke, 490 U.S. at 325. The court

 2   may, therefore, dismiss a claim as frivolous where it is based on an indisputably meritless legal

 3   theory or where the factual contentions are clearly baseless. Id. at 327. The critical inquiry is

 4   whether a constitutional claim, however inartfully pleaded, has an arguable legal and factual

 5   basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir. 1989); Franklin, 745 F.2d at 1227.

 6   The court need not accept the allegations in the complaint as true, but must determine whether

 7   they are fanciful, fantastic, or delusional. See Denson v Hernandez, 504 U.S. 25, 33 (1992)

 8   (quoting Neitzke, 490 U.S. at 328). Finally, a complaint may be dismissed as frivolous if it

 9   merely repeats pending or previously litigated claims. See Cato v. United States, 70 F.3d 1103,

10   1105 n.2 (9th Cir. 1995).

11                     Here, because the duplicative action test was developed in the context of claim

12   preclusion, Plaintiff’s current action, which the court finds is precluded, is effectively duplicative

13   of the first three lawsuits. The claims and parties do not significantly differ between all actions.

14   See Adams, 487 F.3d at 689. Further, under the transaction test of claim preclusion, Plaintiff’s

15   claims have all been established above as arising under the same transactional nucleus of facts.

16                     Lastly, although Plaintiff’s amended complaint has an arguable legal and factual

17   basis, because a complaint may be considered frivolous if it repeats previously litigated claims,

18   Plaintiff’s amended complaint is also necessarily frivolous. See Cato, 70 F.3d at 1105 n.2.

19   Thus, this Court recommends Plaintiff’s complaint be dismissed as duplicative and frivolous.

20
21                                            IV. CONCLUSION

22                     Based on the foregoing, the undersigned recommends that Defendants’ motion to

23   dismiss (ECF No. 37) be granted and that this action be dismissed without leave to amend and

24   with prejudice.

25                     These findings and recommendations are submitted to the United States District

26   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within 14 days
27   after being served with these findings and recommendations, any party may file written

28   objections with the court. Responses to objections shall be filed within 14 days after service of
                                                        19
 1   objections. Failure to file objections within the specified time may waive the right to appeal.

 2   See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3

 4

 5   Dated: July 29, 2019
                                                        ____________________________________
 6                                                      DENNIS M. COTA
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     20
